Case 2:15-cv-14465-MFL-RSW ECF No. 163 filed 08/10/20          PageID.2381     Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 CARL BENNETT,

       Plaintiff,                                      Case No. 15-cv-14465
                                                       Hon. Matthew F. Leitman
 v.

 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

      Defendants.
 __________________________________________________________________/

     ORDER GRANTING IN PART AND DENYING IN PART MDOC
   DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT (ECF No. 129)

       In this action, Plaintiff Carl Bennett brings the following claims against the

 Michigan Department of Corrections (the “MDOC”) and several MDOC employees

 (collectively, the “MDOC Defendants”): violation of the Eighth and Fourteenth

 Amendments to the U.S. Constitution (Count I); violation of the federal Americans

 with Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. (Count II); violation

 of the federal Rehabilitation Act, 29 U.S.C. § 701 et seq. (Count III), violation of the

 Michigan Persons with Disabilities Civil Rights Act (the “PWDCRA”), Mich.

 Comp. Laws § 37.1101 et seq. (Count IV); and negligent infliction of emotional

 distress (“NIED”) (Count V). (4th Am. Compl. ¶¶ 106–144, ECF No. 121,

 PageID.1668–1676.) Bennett also seeks declaratory and injunctive relief. (See id.,

 PageID.1677.)


                                            1
Case 2:15-cv-14465-MFL-RSW ECF No. 163 filed 08/10/20    PageID.2382   Page 2 of 3




       On September 26, 2019, the MDOC Defendants moved for summary

 judgment on all of Bennett’s claims. (See MDOC Defs.’ Mot. for Summ. J., ECF

 No. 129.) The Court held an on-the-record video hearing on the MDOC Defendants’

 motion on August 6, 2020. For the reasons stated on the record, IT IS HEREBY

 ORDERED that:

     The MDOC Defendants’ motion is DENIED with respect to Bennett’s

       constitutional claims (Count I);

     The MDOC Defendants’ motion is DENIED with respect to Bennett’s ADA

       claim against the MDOC and GRANTED with respect to Bennett’s ADA

       claim against the individual MDOC employees (Count II);

     The MDOC Defendants’ motion is DENIED with respect to Bennett’s

       Rehabilitation Act claim against the MDOC and GRANTED with respect to

       Bennett’s Rehabilitation Act claim against the individual MDOC employees

       (Count III);

     The MDOC Defendants’ motion is GRANTED with respect to the entirety of

       Bennett’s PWDCRA claim (Count IV);

     The MDOC Defendants’ motion is GRANTED with respect to the entirety of

       Bennett’s NIED claim (Count V); and

     The MDOC Defendants’ motion is GRANTED with respect to Bennett’s

       claim for declaratory and injunctive relief.


                                           2
Case 2:15-cv-14465-MFL-RSW ECF No. 163 filed 08/10/20         PageID.2383    Page 3 of 3




       In sum, at this point only the following claims regarding the MDOC

 Defendants remain: Bennett’s constitutional claims against the MDOC and the

 individual MDOC employees, his ADA claim against the MDOC, and his

 Rehabilitation Act claim against the MDOC. The MDOC Defendants are granted

 summary judgment on all of Bennett’s other claims.

       Following the entry of this Order, this matter will be referred to a magistrate

 judge for a settlement conference. Following the settlement conference, the Court

 will hold a bench trial (if necessary) with respect to whether Bennett exhausted his

 administrative remedies. If – following the bench trial – the Court finds that Bennett

 failed to exhaust his administrative remedies, then the Court will enter judgment in

 favor of the MDOC and the individual MDOC employees on all of Bennett’s

 remaining claims.

       IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

 Dated: August 10, 2020

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on August 10, 2020, by electronic means and/or
 ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764



                                           3
